ORDER
A member of the Court requested a poll on the suggestion for rehearing en banc. The poll failed to produce a majority of the judges in active service in favor of rehearing en banc.
Chief Judge WILKINSON, and Judges RUSSELL, Widener, Wilkins, LUTTIG, and WILLIAMS voted for rehearing en banc. Judges Murnaghan, ERVIN, NIEMEYER, HAMILTON, MICHAEL, and Motz voted against rehearing en banc. Judge HALL disqualified himself and took no part in the consideration of this case.
Judge MOTZ filed an opinion concurring in the denial of rehearing en banc, in which Judges Murnaghan, ERVIN, Hamilton, and Michael joined. Judge LUTTIG filed an opinion dissenting from the denial of rehearing en banc, in which Chief Judge WILKINSON, and Judges RUSSELL, WIDENER, WILKINS, and WILLIAMS joined.
The suggestion for rehearing en banc is hereby denied. Entered at the direction of Judge MOTZ for the Court.